Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the applicant argument about the double patenting rejection, the applicant argument is persuasive, therefore, the examiner has withdrawn the double patenting rejection.

Reason for allowance  
    	The following is an examiner’s statement of reasons for allowance: as for claims 1 and 14, the closest prior art, Miyamoto et al (2014/0102785) in views of Kuriaki (JP 59197386), discloses method for welding includes assembling a workpiece comprising a first member and a second member, wherein said first member comprises a plurality of strands; positioning a first electrode proximate said first member; positioning a second electrode proximate said second member, wherein said second electrode is aligned with said first electrode along a longitudinal axis; clamping said workpiece between said first electrode and said second electrode; and positioning said workpiece within a welding volume of a width-determining fixture.  However, the prior art, Miyamoto et al (2014/0102785) in views of Kuriaki (JP 59197386), do not disclose wherein said first side stop and said second side stop are configured to contain hot or molten metal within said width without inhibiting relative movement of said first electrode and said second electrode along said longitudinal axis, and said welding volume having a width, wherein a portion of said second member extends outside of said width.  The 
 	Therefore, claims 1-8 and 10-21 are now in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715